Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

DETAILED ACTION
This is the first office action in response to application No. 16/603,486 filed on 10/07/2019 as originally filed claims 1-11, 13-23 are presented for examination, and claim 12 is cancelled with Examiner Amendment below.

Examiner’s Amendment

    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.    Authorization for this examiner’s amendment was given in a telephone interview on July 30, 2019 with applicant representative Robert A. Skrivanek (Reg. # 41316, Phone: 617-395-7014).  The applicant representative Robert A. Skrivanek agreed to the following changes without prejudice.       Dependent claim 12 is cancelled.      Note: the added limitations are shown with underline and deletion of limitations are shown with strikethrough and/or [[ ]].     Replace independent claim 1 with Amend independent claim 1 as follows:       A system, comprising: at least one processor; and at least one memory storing program instructions that, when executed by the at least one processor, cause the system to: send an acoustic ranging transmitter signal between a plurality of calibration reference positions and at least one anchor point, receive an acoustic ranging receiver signal associated with the acoustic ranging transmitter signal and with distances between the plurality of calibration reference positions and the at least one anchor point, and estimate a speed of sound, a signal acquisition delay, and a position of the at least one anchor point based on the acoustic ranging receiver signal.      Replace independent claim 23 with Amend independent claim 23 as follows:       A method, comprising: positioning an acoustic transmitter at each of a plurality of calibration reference positions; at each calibration reference position, sending an acoustic ranging transmitter signal from the acoustic transmitter and receiving the acoustic ranging transmitter signal with one or more acoustic receivers situated at respective anchor points of an acoustic detection volume; and estimating a speed of sound, a signal acquisition delay, and a position of the at least one anchor point based on the received acoustic ranging transmitter signals.     Replace dependent claims 2-5, 9-11, and 15-17 with the amended dependent claims 2-5, 9-11, and 15-17 as follows:       Claim 2: wherein the is associated with a time difference between the sending of the acoustic ranging transmitter signal and the receiving of the acoustic ranging receiver signal.     Claim 3: wherein the sending the acoustic ranging transmitter signal between the plurality of calibration reference positions and the at least one anchor point is from the plurality of calibration reference positions to the at least one anchor point     Claim 4: wherein the sending the acoustic ranging transmitter signal between the plurality of calibration reference positions and the at least one anchor point is from the at least one anchor point to the plurality of calibration reference positions,      Claim 5: wherein the at least one memory stores program instructions that, when executed by the at least one processor, cause the system to estimate a position of an object based on the estimates of the speed of sound, the signal acquisition delay, and the position of the at least one anchor pointClaim 9: further comprising jointly estimating positions of the plurality of anchor points with the estimate the signal acquisition delay.     Claim 10: wherein the plurality of anchor points includes a quantity of anchor points defined in relation to the number of calibration reference Claim 11: wherein the estimating is based on a time of arrival between the sending of the acoustic ranging transmitter signal and the receiving of the acoustic ranging receiver signal for each calibration reference position and the at least one anchor point.     Claim 15: wherein the at least one acoustic transmitter and the at least one acoustic receiver are in wireless communication with the at least one processor and the at least one memory.      Claim 16: wherein the  estimate of the speed of sound is obtained with a nonlinear regression.      Claim 17: wherein the nonlinear regression includes a minimization of an error based on least squares. 
Allowable Subject Matter

     Claims 1-11 and 13-23 are allowed. The following is an examiner’s statement of reason for allowance:          Cited reference Peng (Peng et al., U.S. Publication No. 20080304361) teaches acoustic ranging that determines a distance between a first device and at least one other device using one or more acoustic signals, for example, the first device emits a first acoustic signal and then receives the first acoustic signal at a first time, also receives a second acoustic signal at a second time, with the second acoustic signal having been emitted by a second device, the first device ascertains a first value that reflects a difference between the first time and the second time, responsive to at least the ascertained first value, the first device determines a distance between the first device and the second device (e.g., Abstract), and further, there are three possible sources of errors relating to the following three parameters: sound speed of light, sampling frequency, and time-of-arrival detection (e.g., paragraph [0060], lines 2-4).      However, Peng does not expressly teach the following underlined limitations:      A system, comprising: at least one processor; and at least one memory storing program instructions that, when executed by the at least one processor, cause the system to: send an acoustic ranging transmitter signal between a plurality of calibration reference positions and at least one anchor point, receive an acoustic ranging receiver signal associated with the acoustic ranging transmitter signal and with distances between the plurality of calibration reference positions and the at least one anchor point, and estimate a speed of sound, a signal acquisition delay, and a position of the at least one anchor point based on the acoustic ranging receiver signal, as disclosed in independent claim 1.       A method, comprising: sending an acoustic ranging transmitter signal between a plurality of calibration reference positions and at least one anchor point; receiving an acoustic ranging receiver signal associated with the acoustic ranging transmit signal and with distances between the plurality of calibration reference positions and the at least one anchor point; and estimating a speed of sound, a signal acquisition delay, and a position of the at least one anchor point based on the acoustic ranging receiver signal, as disclosed in independent claim 22.       A method, comprising: positioning an acoustic transmitter at each of a plurality of calibration reference positions; at each calibration reference position, sending an acoustic ranging transmitter signal from the acoustic transmitter and receiving the acoustic ranging transmitter signal with one or more acoustic receivers situated at respective anchor points of an acoustic detection volume; and estimating a speed of sound, a signal acquisition delay, and a position of the at least one anchor point based on the received acoustic ranging transmitter signals, as disclosed in independent claim 23.       For these reasons, independent claims 1, 22, and 23 are allowed.  Claims 2-11 and 13-21 are depend of independent claim 1, and are allowed for the same reasons set forth in claim 1.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
July 1, 2022